Citation Nr: 1042574	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-10 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for skin cancer of the 
forehead, face and neck.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently returned 
to the RO in Pittsburgh, Pennsylvania.

The Veteran requested a Board hearing in his March 2009 
substantive appeal to the Board.  However, the Veteran withdrew 
his request in a February 2010 letter.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran claims that service connection is warranted for the 
disabilities at issue because they are related to his exposure to 
Agent Orange during service.  The Veteran asserts that he was 
exposed to Agent Orange that was sprayed on or around bases where 
he was stationed in Thailand.  Indeed, a service personnel report 
showing the Veteran's duty assignments confirms that he served in 
Thailand from June 1967 to June 1968. 

The Veteran additionally indicated in a statement dated in April 
2007 that he was flown into Cam Ranh Bay during June 1967 while 
attached to the 596th Quartermaster Company.  The Veteran alleges 
he was then put on a bus to be taken to Camp Vayama in Satahib, 
Thailand.  Service personnel records indicate that the Veteran 
was attached to the 596th Quartermaster Company during the 
entirety of his time in Southeast Asia.  The Board additionally 
notes that the Veteran's principal duty while serving in 
Southeast Asia is listed as petroleum storage specialist and pump 
station operator.
 
Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 
 
The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as Type 
II diabetes mellitus), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft- tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 
 
As previously noted herein, although the Veteran's records 
confirm he served in a foreign country during the Vietnam era, 
they indicate that this foreign service was in Thailand.  The 
Veteran has additionally asserted that he stepped foot in the 
Republic of Vietnam; however, there is no evidence of such other 
than the Veteran's statements.  
 
Regarding the Veteran's assertions of Agent Orange exposure in 
Thailand, VA has developed specific procedures to determine 
whether a Veteran was exposed to herbicides other than in the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n), directs that a 
detailed statement of the Veteran's claimed herbicide exposure be 
sent to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the inventory of herbicide operations 
maintained by the Department of Defense (DoD) to determine 
whether herbicides were used or tested as alleged.  If the 
exposure is not verified, a request should then be sent to the 
U.S. Army and Joint Services Records Research Center (JSRRC) for 
verification.  VBA Fast Letter 09-20 (May 6, 2009). 
 
Here, it does not appear that the required evidentiary 
development procedures have been followed.  The United States 
Court of Appeals for Veterans Claims (Court) has consistently 
held that evidentiary development procedures provided in the 
Adjudication Procedure Manual are binding.  See Patton v. West, 
12 Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty-to-assist requirement when it failed to 
remand the case for compliance with the evidentiary development 
called for by M21-1).  Thus, the Board concludes that this matter 
must be remanded for compliance with the procedures set forth in 
the VA Adjudication Manual. 
 
In this regard, the originating agency should first attempt to 
obtain the Veteran's complete service personnel records, to 
include any orders or travel documents, from the appropriate 
facility.  The requests should continue either until the records 
are obtained or until it is reasonably certain that the records 
do not exist or that further efforts to obtain the records would 
be futile.  All efforts to obtain these records should be fully 
documented, and any federal facility should provide a negative 
response if records are not available. 
 
The originating agency also should request that the Veteran 
submit information pertaining to the approximate dates, 
locations, and nature of his alleged exposure. 
 
Once the originating agency has obtained the information as to 
the approximate dates, locations, and nature of the alleged 
exposure, it should then furnish a request to the Agent Orange 
Mailbox with the Veteran's detailed description of exposure to 
obtain a review of DOD's inventory of herbicide operations to 
determine whether herbicides were used as alleged.  If the 
response from the Agent Orange Mailbox inquiry confirms that 
herbicides were used as alleged, the originating agency should 
determine whether service connection for the Veteran's claimed 
conditions is otherwise in order.  If confirmation is not 
obtained, then the originating agency should send an inquiry to 
JSRRC for verification of herbicide exposure from non-tactical, 
commercial use on any location identified by the Veteran.

If necessary, the originating agency should additionally request 
from the JSRRC information concerning whether unit records 
indicate that the Veteran set foot in Vietnam during June 1967 
while en route to Thailand.

The Board additionally notes that the Veteran indicated in a 
March 2007 statement that medical records from the Altoona VA 
Medical Center (VAMC) and the DuBois Community Based Out-patient 
Center (CBOC) should be checked in order to support his claims.  
There are no VA records associated with the claims file after 
this date.  Thus, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Provide the Veteran with another VCAA 
letter, informing of the complete notice and 
duty-to-assist provisions as applicable to 
his service connection claim. The letter 
should address, in particular, claims for 
service connection based on Agent Orange 
exposure.  
 
The letter should explain the relative roles 
of VA and the Veteran in obtaining evidence 
to support the claims.  The RO also should 
request that the Veteran submit information 
pertaining to the approximate dates, 
locations, and nature of his alleged 
exposure.   
 
2.  Procure and associate with the claims 
file records from the Altoona VAMC and the 
DuBois CBOC not already associated with the 
claims file. 
 
3.  Obtain the Veteran's complete service 
personnel records, to include any orders or 
travel documents, from the appropriate 
facility.  The requests should continue 
either until the records are obtained or it 
is reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and any federal facility should 
provide a negative response if records are 
not available. 

4.  Upon consideration of the evidence 
already of record as well as any additional 
information or evidence received pursuant to 
paragraphs 1-4 of this Remand, furnish a 
request to the Agent Orange Mailbox 
(VAVBAWAS/CO/211/AGENTORANGE) to obtain a 
review of Department of Defense inventory of 
herbicide operations in order to determine 
whether herbicides were used as the Veteran's 
alleges.  If the response from the Agent 
Orange Mailbox inquiry confirms that 
herbicides were used as alleged, then the 
originating agency should determine whether 
service connection is otherwise in order.  If 
confirmation is not obtained, the originating 
agency should then send an inquiry to the 
U.S. Army Joint Services Records Research 
Center (JSRRC) for verification of alleged 
herbicide exposure from non-tactical, 
commercial use on the base from the Armed 
Forces Pest Management Board (formerly, the 
Armed Forces Pest Control Board). 
 
5.  Contact the JSRRC to determine if the 
Veteran's unit was flown into Cam Ranh Bay 
during June 1967 while en route to Camp 
Vayama in Thailand.

6.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

7.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


